Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-20 have been considered but are not persuasive.
In response to applicant's argument that the references fail to show certain features of the applicant’s invention as recited in claim 1, specifically, “responsive to successfully decoding the indicia, transmitting, from the barcode reader to the external imaging system and via an optical signal assembly, a first optical signal based at least in part on the indicia, and 
responsive to detecting an object within a product scanning region of the barcode reader and no successful decode of the indicia, transmitting, from the barcode reader to the external imaging system and via the optical signal assembly, a second optical signal indicating the object being passed within the product scanning region with no successful decode.” it is noted that these limitations are interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art.
References Gao and Thramann are analogous, combinable, and teach all recited features of the above limitations.
Gao describes a POS camera system. Paragraphs 14-16 and 18 of the specification cites, “With reference to FIGS. 1-3, the read region is collectively formed by multiple data reader systems 30, 50, 60 of the self-checkout system 10. The platter 12 rests on a load cell(s) (not shown) and weighs each item 78 after it is placed on the platter 12, the platter 12 settle the weight prior to accepting a subsequent item 78 in the transaction. As the items 78 are transferred onto the platter 12, the barcode label or other optical data (such as digital watermarks, pattern features, and dimensions) of the items 78 is captured when the item 78 moves across the read region of the scan gate 28… If the weight and item information do not match, then the customer (and/or other personnel) may be alerted to the potential error. In such cases, the self-checkout system 10 may display an exception image on the touch screen 22 and request that the customer resolve the read error… the self-checkout system 10 may further include a security camera 72 for observing the bagging area and monitor the self-checkout process to ensure all items are properly scanned and paid for… the collective scanning fields of a variety of data reader systems, including a side data reader system 30, a bottom data reader system 50 (see FIG. 3), and a top data reader system 60, where each system includes a plurality of data readers, such as imaging-based readers including solid state image circuitry (e.g., charge coupled devices (CCDs) or CMOS imagers)” and figure 1 illustrates the physical arrangement of devices. It can be seen that imager 30 may be interpreted as a barcode scanner with a second field of view for the platter as a contained region. It can also be seen that display 22 is physically attached to imagers 60 and camera 72 in a manner that is external to the platter and with different regions field of view including a first field of view over the second field of view. Display 22, imagers 60, and camera 72 are interpreted as an overall imaging system external to the platter, especially as display 22 and imagers 60 are physically connected. Even if reading systems 30, 50 and 60 work in concert, imager 60 is external to systems 30 and 50 such that when system 30 or 50 detect a barcode, the signal sent by them is to the imaging system external to them, therefore an external imaging system. That an error is displayed on the monitor physically connected to the imagers that together make up an external imaging system means that an optical signal was transmitted to the external imaging system. Therefore Gao teaches “responsive to detecting an object within a product scanning region of the barcode reader and no successful decode of the indicia, transmitting, from the barcode reader to the external imaging system and via the optical signal assembly, a second optical signal indicating the object being passed within the product scanning region with no successful decode.”
Thramann describes a POS camera system. Column 4 of the specification cites, “The UPC code is converted to a digital signal that the processor 10 receives. The processor 10 uses the UPC code to look up information regarding the product from memory 12. The information may include, among other things, the price of the item, the weight of the item, a digital image of the item, a color of the item, a name of the item, and the like. The processor 10 may cause the graphical user interface 108 to display the item linked to the UPC code scanned by scanner 104 to allow the customer to confirm the purchase.” Therefore Thramann teaches “responsive to successfully decoding the indicia, transmitting, from the barcode reader to the external imaging system and via an optical signal assembly, a first optical signal based at least in part on the indicia” when this teaching is combined with Gao’s scanner and external imaging system. This interpretation is not unreasonable because the term optical signal is broad. Signals containing optical image information may be broadly referred to as optical signals. 
All of the above references are analogous in the field of POS camera systems. Furthermore, when these references are taken together in combination, the above described feature is taught. One of ordinary skill would recognize that the teaching of Thramann regarding a successful scan display would be able to be combined with the teaching of Gao regarding the scanner and external imaging system, so that Gao’s system can display during a successful scan. The motivations for combination of these references are as described in the 35 U.S.C. 103 rejection below. 
This same reasoning applies to claims 7 and 13, which are analogous to claim 1, at least with regard to the limitations in question.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483                                                                                                                                                                                                        
/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483